Exhibit CONTACT: Julie Lorigan Senior Vice President, Investor and Media Relations (781) 741-7775 Stacy Berns/Melissa Jaffin – Investor/Media Relations Berns Communications Group (212) 994-4660 David Olsen for Golden Gate Capital Coltrin & Associates (212) 221-1616 FOR IMMEDIATE RELEASE TALBOTS COMPLETES SALE OF J. JILL ASSETS Hingham, MA, July 2, 2009 The Talbots, Inc. (NYSE:TLB) today announced that it has completed its previously announced sale of the J. Jill brand business to Jill Acquisition LLC, an affiliate of Golden Gate Capital, a San Francisco-based private equity investment firm. As part of the terms of the Asset Purchase Agreement, dated June 7, 2009, identified assets associated with the J. Jill brand business were acquired by Jill Acquisition LLC, including 205 J. Jill brand stores, the Tilton, NH distribution facility, intellectual property, accounts receivable and inventory related to the transferred stores, along with certain related liabilities. The sale of the J. Jill business is part of Talbots strategy to focus its time, resources and attention exclusively on rejuvenating its core Talbots brand and return to profitable growth. At closing Jill Acquisition LLC paid the $75 million stated cash purchase price less an $8.1 million adjustment based on estimated closing date working capital asoutlined in the purchase agreement. Moelis & Company acted as Talbots exclusive financial advisor on the transaction and both Dewey & LeBoeuf LLP and Day Pitney LLP acted as counsel. Kirkland & Ellis LLP acted as counsel to Golden Gate Capital. Additional information related to this sale is included in the Company’s Form 8-K filed today. The Talbots, Inc. is a leading specialty retailer and direct marketer of women’s apparel, shoes and accessories. At the end of the first quarter 2009, the Company operated 586 Talbots brand stores in 47 states, the District of Columbia, and Canada. Talbots brand on-line shopping site is located at www.talbots.com. Golden Gate Capital is a San Francisco-based private equity investment firm with over $9.0 billion of assets under management dedicated to investing in change-intensive opportunities. The firm's charter is to partner with world-class management teams to make equity investments in situations where there is a demonstrable opportunity to significantly enhance a company's value.
